Exhibit 10.1

Execution Version

AMENDMENT NO. 5 TO CREDIT AGREEMENT

AMENDMENT NO. 5, dated as of December 19, 2019 (this “Amendment”) to the Credit
Agreement (as defined below), among Visteon Corporation (the “Borrower”), each
signatory hereto under the heading “GUARANTORS” on the signature pages hereto
(collectively, the “Guarantors” and, each, individually, a “Guarantor”), each
lender under the Credit Agreement party hereto (collectively, the “Lenders” and,
each, individually, a “Lender”) and Citibank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

WHEREAS, reference is made to that certain Credit Agreement, dated as of
April 9, 2014 (as amended by that certain Waiver and Amendment No. 1 to Credit
Agreement, dated as of March 25, 2015, Amendment No. 2 to Credit Agreement,
dated as of March 24, 2017, Amendment No. 3 to Credit Agreement, dated as of
November 14, 2017, Amendment No. 4 to Credit Agreement, dated as of May 30,
2018, and as further amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Credit Agreement”), among the Borrower,
the Lenders party thereto and the Administrative Agent;

WHEREAS, the Borrower has requested that the Lenders (including Lenders
constituting Required Revolving Lenders) agree to certain amendments and
modifications to the Credit Agreement, including, among other things, to
(i) terminate the existing Revolving Credit Facility (the loans thereunder being
referred to herein as the “Original Revolving Credit Loans”) and the existing
Revolving Credit Commitments (the “Original Revolving Credit Commitments”) and
replace such loans and commitments with a new Revolving Credit Facility (the
“Refinancing Revolving Facility”) and new Revolving Credit Commitments (the “New
Revolving Credit Commitments” and, any Revolving Credit Loans made pursuant
thereto, the “New Revolving Credit Loans”) in an aggregate principal amount of
$400,000,000 and (ii) make such other modifications to the Credit Agreement as
described herein;

WHEREAS, the Credit Agreement permits the Borrower, pursuant to Section 2.21 and
10.01(h) thereof, to amend certain provisions of the Credit Agreement with the
consent of the Lenders providing the Refinancing Revolving Facility (which, for
the avoidance of doubt, also constitute Required Revolving Lenders);

WHEREAS, the Credit Agreement permits the Borrower, pursuant to Section 10.01
thereof, to amend certain provisions of the Credit Agreement with the consent of
the Required Lenders;

WHEREAS, subject to the terms and conditions set forth herein, each party hereto
who has delivered a signature page as a Lender agreeing to provide Revolving
Credit Commitments (a “New Revolving Credit Lender”) has agreed to provide a New
Revolving Credit Commitment in the amount set forth on Schedule I hereto;

WHEREAS, each of the Lenders party hereto has agreed, subject to the terms and
conditions set forth herein, to amend the Credit Agreement as herein provided
(as so amended, the “Amended Credit Agreement”); and



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I    

DEFINITIONS

Section 1.01    Definitions. Unless otherwise defined herein, capitalized terms
defined in the Credit Agreement have the same meanings when used in this
Amendment.

ARTICLE II    

REFINANCING LOANS

Section 2.01    New Revolving Credit Loans.

(a)    Subject to the terms and conditions set forth herein, on the Amendment
No. 5 Effective Date, each New Revolving Credit Lender agrees to make available
Revolving Credit Commitments in the amount set forth on Schedule I hereto and
L/C Commitments in the amount set forth on Schedule II hereto.

(b)    The aggregate principal amount of the New Revolving Credit Commitments
shall be $400,000,000.

(c)    The New Revolving Credit Commitments will be used to refinance the
existing Revolving Credit Commitments. Borrowings under the Refinancing
Revolving Facility will be used for any purpose not prohibited by the Credit
Agreement, including, without limitation, for general corporate purposes.

(d)    The final maturity date of the New Revolving Credit Loans shall be the
earliest of (x) December 24, 2024, (y) the 91st day prior to the scheduled
maturity of the Amendment No. 4 Term Loans if the Amendment No. 4 Term Loans are
then outstanding and (z) the date of termination in whole of the Amendment No. 5
Revolving Credit Commitments (including in respect of L/C Credit Extensions)
pursuant to Sections 2.06(a) or 8.02.

(e)    The Applicable Rate with respect to the Refinancing Revolving Facility
shall be, as of any date, the applicable percentage per annum set forth below
based upon the Total Gross Leverage Ratio, respectively, applicable to the
Borrower:

 

Applicable Rate

Pricing Level

  

Total Gross Leverage Ratio

   Eurodollar Rate
Loans   Base Rate
Loans 1    £ 1.00:1.00    1.00%   0.00% 2    > 1.00:1.00 and £ 2.00:1.00   
1.50%   0.50% 3    > 2.00:1.00 and £ 3.00:1.00    1.75%   0.75% 4    > 3.00:1.00
   2.00%   1.00%

(f)    The Borrower shall repay to the New Revolving Credit Lenders on the final
maturity date of the New Revolving Credit Commitments the aggregate principal
amount of all New Revolving Credit Loans outstanding on such date.

 

-2-



--------------------------------------------------------------------------------

(g)    A per annum commitment fee on the undrawn portion of the New Revolving
Credit Commitments shall accrue from the Amendment No. 5 Effective Date at the
applicable percentage per annum set forth below based upon the Total Gross
Leverage Ratio, respectively, applicable to the Borrower:

 

Applicable Commitment Fee

Pricing

Level

  

Total Gross Leverage Ratio

   Applicable
Commitment
Fee 1    £ 1.00:1.00    0.150% 2    > 1.00:1.00 and £ 2.00:1.00    0.200% 3    >
2.00:1.00 and £ 3.00:1.00    0.225% 4    > 3.00:1.00    0.250%

(h)    The commitments of the New Revolving Credit Lenders are several, and no
New Revolving Credit Lender shall be responsible for any other New Revolving
Credit Lender’s failure to make New Revolving Credit Loans.

(i)    Subject to the terms and conditions set forth herein, effective as of the
Amendment No. 5 Effective Date, for all purposes of the Loan Documents, (i) the
New Revolving Credit Commitments shall constitute “Revolving Credit Commitments”
and a “Revolving Credit Facility”, (ii) the New Revolving Credit Loans shall
constitute “Revolving Credit Loans” and (iii) each New Revolving Credit Lender
shall become an “Additional Lender”, a “Revolving Credit Lender” and a “Lender”
(if such New Revolving Credit Lender is not already a Revolving Credit Lender or
a Lender prior to the effectiveness of this Amendment) and shall have all the
rights and obligations of a Lender holding a Revolving Credit Commitment (or,
following the making of a New Revolving Credit Loan, a Revolving Credit Loan).

(j)    On the Amendment No. 5 Effective Date, all Original Revolving Credit
Commitments shall be terminated.

(k)    All other terms not described herein and relating to the New Revolving
Credit Loans shall be the same as the terms of the Initial Revolving Credit
Loans.

(l)    The obligation of each New Revolving Credit Lender to provide New
Revolving Credit Commitments and to make New Revolving Credit Loans on the
Amendment No. 5 Effective Date is subject to the satisfaction of the conditions
to effectiveness set forth in Article IV hereof.

(m)    Any Lender holding Original Revolving Credit Commitments immediately
prior to the Amendment No. 5 Effective Date that is not a New Revolving Credit
Lender is referred to herein as an “Exiting Revolving Credit Lender”. In the
event any New Revolving Credit Lender receives an allocation of New Revolving
Credit Commitments in an amount less than the amount of its Original Revolving
Credit Commitments, such Lender shall be considered an Exiting Revolving Credit
Lender with the respect to the difference between the amount of its Original
Revolving Credit Commitments and the allocated amount of its New Revolving
Credit Commitments.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III    

OTHER AMENDMENTS TO THE CREDIT AGREEMENT

Section 3.01    

(A)    Initial Amendments to the Credit Agreement. Effective as of the Amendment
No. 5 Effective Date, the Credit Agreement is hereby amended as follows:

(a)    The following definitions are hereby added to Section 1.01 in the
appropriate alphabetical order:

““Amendment No. 5” means Amendment No. 5 to this Agreement, dated as of
December 19, 2019, among the Borrower, the Guarantors party thereto, the Lenders
party thereto and the Administrative Agent.”

““Amendment No. 5 Applicable Commitment Fee” means, as of any date, the
applicable percentage per annum set forth below under the caption “Applicable
Commitment Fee” based upon the Total Gross Leverage Ratio (as defined below),
respectively, applicable to the Borrower:

 

Applicable Commitment Fee

Pricing
Level

  

Total Gross Leverage Ratio

   Applicable
Commitment
Fee 1    £ 1.00:1.00    0.150% 2    > 1.00:1.00 and < 2.00:1.00    0.200% 3    >
2.00:1.00 and < 3.00:1.00    0.225% 4    > 3.00:1.00    0.250%

Notwithstanding the foregoing, during the period beginning on the Amendment
No. 5 Effective Date and ending on the Financial Statement Delivery Date, for
the fiscal quarter ending December 31, 2019, the Applicable Commitment Fee shall
be based on Price Level 2, and thereafter, the Applicable Commitment shall be
determined in accordance with the preceding table and paragraph at the end of
the definition of “Applicable Rate”.

““Amendment No. 5 Arrangers” means each of Citibank, N.A., BofA Securities,
Inc., U.S. Bank National Association, BBVA USA and Sumitomo Mitsui Banking
Corporation, in their respective capacities as lead arrangers and/or lead
bookrunners under the Amendment No. 5 Engagement Letter.”

““Amendment No. 5 Effective Date” means December 19, 2019, the date on which the
conditions precedent set forth in Section 4.01 of Amendment No. 5 were satisfied
or waived.”

““Amendment No. 5 Engagement Letter” means the Credit Agreement Amendment
Engagement Letter, dated as of December 9, 2019, as may be amended, amended and
restated, supplemented or otherwise modified from time to time, between
Citigroup Global Markets Inc. and the Borrower.”

““Amendment No. 5 RCF Documentation Agents” means, solely for purposes of the
Amendment No. 5 Revolving Credit Facility, each of Sumitomo Mitsui Banking
Corporation, Barclays Bank PLC and BBVA USA.”

 

-4-



--------------------------------------------------------------------------------

““Amendment No. 5 Revolving Credit Commitment” means, in the case of each
Amendment No. 5 Revolving Credit Lender, the amount set forth opposite such
Amendment No. 5 Revolving Credit Lender’s name on Schedule I to Amendment No. 5
as such Amendment No. 5 Revolving Credit Lender’s “Amendment No. 5 Revolving
Credit Commitment”. The aggregate principal amount of the Amendment No. 5
Revolving Credit Commitments as of the Amendment No. 5 Effective Date is
$400,000,000.”

““Amendment No. 5 Revolving Credit Facility” means, at any time, the aggregate
amount of the Amendment No. 5 Revolving Credit Lenders’ Amendment No. 5
Revolving Credit Commitments at such time.”

““Amendment No. 5 Revolving Credit Lender” means, at any time, any Lender that
has an Amendment No. 5 Revolving Credit Commitment or holds an Amendment No. 5
Revolving Credit Loan at such time.”

““Amendment No. 5 Revolving Credit Loans” means the Loans made by the Amendment
No. 5 Revolving Credit Lenders pursuant to their respective Amendment No. 5
Revolving Credit Commitments.”

““Financial Statement Delivery Date” means the earlier of the date on which the
Section 6.01 Financials have been or are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or
Section 6.01(b), as the case may be.”

““Total Gross Leverage Ratio” means, with respect to the Borrower on a
consolidated basis, as of the end of any Test Period, the ratio of
(a) Consolidated Funded Indebtedness of the Borrower as of the end of such Test
Period to (b) Consolidated EBITDA of the Borrower for such Test Period.”

(b)    The definition of “Applicable Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the “and” at the end of
clause “(e)” therein, and (ii) adding a new clause (f) thereto to read in its
entirety as follows:

“(f)     with respect to the Amendment No. 5 Revolving Credit Facility, as of
any date, the applicable percentage per annum set forth below under the caption
“Applicable Rate” based upon Total Gross Leverage Ratio, applicable to the
Borrower:

 

Applicable Rate

Pricing Level

  

Total Gross Leverage Ratio

   Eurodollar Rate
Loans   Base Rate
Loans 1    < 1.00:1.00    1.00%   0.00% 2    > 1.00:1.00 and < 2.00:1.00   
1.50%   0.50% 3    > 2.00:1.00 and < 3.00:1.00    1.75%   0.75% 4    > 3.00:1.00
   2.00%   1.00%

Notwithstanding the foregoing, during the period beginning on the Amendment
No. 5 Effective Date and ending on the Financial Statement Delivery Date for the
fiscal quarter ending December 31, 2019, the Applicable Rate shall be based on
Price Level 2, and thereafter, the Applicable Rate shall be determined in
accordance with the preceding table and provisions.

 

-5-



--------------------------------------------------------------------------------

Each change in the Applicable Rate and the Amendment No. 5 Applicable Commitment
Fee shall be effective as of the first Business Day immediately following the
date of delivery to the Administrative Agent of financial statements pursuant to
Section 6.01(a) or Section 6.01(b) and a Compliance Certificate pursuant to
Section 6.02(b) evidencing the related change in the Total Gross Leverage Ratio.
For purposes of each of the Applicable Rate and the Amendment No. 5 Applicable
Commitment Fee, if the Borrower has not delivered such information to the
Administrative Agent on the applicable Financial Statement Delivery Date, the
Applicable Rate and the Amendment No. 5 Applicable Commitment Fee shall be set
at Price Level 4 in the applicable tables. Each change in the Applicable Rate
and the Amendment No. 5 Applicable Commitment Fee shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.”

(c)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety as follows:

““Facility” means, the Initial Term Facility, the Amendment No. 2 Term Facility,
the Amendment No. 3 Term Facility, the Amendment No. 4 Term Facility, any
Incremental Term Facility, any other Tranche of Term Commitments or Term Loans,
the Initial Revolving Credit Facility, the Amendment No. 2 Revolving Credit
Facility, the Amendment No. 5 Revolving Credit Facility, any other Tranche of
Revolving Credit Commitments, the Letter of Credit Sublimit and any other
Facility hereunder, as the context may require.”

““Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day); provided that, as to any L/C Issuer, the Letter of Credit Expiration Date
shall not, without the prior written consent of such L/C Issuer in accordance
with the provisions hereof, be later than the day that is five (5) Business Days
prior to the scheduled Maturity Date of the Amendment No. 5 Revolving Credit
Facility as of the Amendment No. 5 Effective Date, except for any Letter of
Credit for which the Borrower has agreed to provide Cash Collateral, or
otherwise backstop (with a letter of credit on customary terms) to the
applicable L/C Issuer’s and the Administrative Agent’s reasonable satisfaction,
on or prior to the fifth Business Day preceding the scheduled Maturity Date of
the Amendment No. 5 Revolving Credit Facility as of the Amendment No. 5
Effective Date.”

““Loan Documents” means, collectively, (i) this Agreement, (ii) Amendment No. 1,
(iii) Amendment No. 2, (iv) Amendment No. 3, (v) Amendment No. 4, (vi) Amendment
No. 5, (vii) the Notes, (viii) the Guaranty, (ix) the Collateral Documents,
(x) any Pari Passu Intercreditor Agreement and any Other Intercreditor
Agreement, (xi) any Extension Amendment, (xii) any joinder agreement entered
into pursuant to Section 2.14, 2.15 or 2.16, (xiii) any Refinancing Amendment
and (xiv) any letter of credit application, and any other document, agreement
and instrument entered into by any L/C Issuer and the Borrower (or any
Restricted Subsidiary) or in favor of such L/C Issuer and relating to such
Letter of Credit; but specifically excluding Secured Hedge Agreements and
Secured Cash Management Agreements.”

““Maturity Date” means: (a) (i) with respect to the Initial Revolving Credit
Facility, the earlier of (x) April 9, 2019 and (y) the date of termination in
whole of the Initial Revolving Credit Commitments (including in respect of L/C
Credit Extensions) pursuant to Section 2.06(a) or 8.02 and (ii) with respect to
the Amendment No. 5 Revolving Credit Facility, the earliest of (x) December 24,
2024, (y) the 91st day prior to the scheduled maturity of the Amendment No. 4
Term Loans if the Amendment No. 4 Term Loans are then outstanding and (z) the
date of termination

 

-6-



--------------------------------------------------------------------------------

in whole of the Amendment No. 5 Revolving Credit Commitments (including in
respect of L/C Credit Extensions) pursuant to Sections 2.06(a) or 8.02, (b) (i)
with respect to the Initial Term Facility, the earliest of (x) April 9, 2021,
(y) the date of termination in whole of the Initial Term Commitments pursuant to
Section 2.06(a) prior to any Term Borrowing and (z) the date that the Initial
Term Loans are declared due and payable pursuant to Section 8.02, (ii) with
respect to the Amendment No. 2 Term Facility, the earlier of (x) March 24, 2024
and (y) the date that the Amendment No. 2 Term Loans are declared due and
payable pursuant to Section 8.02, (iii) with respect to the Amendment No. 3 Term
Facility, the earlier of (x) March 24, 2024 and (y) the date that the Amendment
No. 3 Term Loans are declared due and payable pursuant to Section 8.02 and
(iv) with respect to the Amendment No. 4 Term Facility, the earlier of
(x) March 24, 2024 and (y) the date that the Amendment No. 4 Term Loans are
declared due and payable pursuant to Section 8.02, (c) with respect to any
Tranche of Extended Term Loans or Extended Revolving Commitments, the final
maturity date as specified in the applicable Extension Amendment, (d) with
respect to any Specified Refinancing Term Loans or Specified Refinancing
Revolving Credit Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, (e) with respect to any Incremental Term
Facility, the final maturity date as specified in the applicable amendment to
this Agreement in respect of such Facility and (f) with respect to any Tranche
of Loans or Commitments modified pursuant to a Loan Modification, the final
maturity date as specified in the applicable amendment to this Agreement in
respect of such modified Loan or Commitment; provided, in each case, that if
such day is not a Business Day, the applicable Maturity Date shall be the
Business Day immediately succeeding such day.”

““Revolving Credit Commitment” means, as to each applicable Revolving Credit
Lender, (i) its Initial Revolving Credit Commitment, if any, (ii) its Amendment
No. 5 Revolving Credit Commitment, if any, (iii) its Specified Refinancing
Revolving Credit Commitment, if any, (iv) its Extended Revolving Commitment, if
any, (v) its Revolving Credit Commitment with the same terms and conditions
modified on the same day pursuant to a Loan Modification, if any, and
(vi) without duplication of the foregoing, its commitment to provide Revolving
Credit Loans in connection with a Revolving Facility Increase, if any, in each
case as the context may require.”

““Revolving Credit Loan” means Initial Revolving Credit Loans, Amendment No. 5
Revolving Credit Loans, Extended Loans under an Extended Revolving Commitment
and Specified Refinancing Revolving Loans (other than Term Loans) with the same
terms and conditions modified on the same day pursuant to a Loan Modification,
as the context may require.”

““Tranche” (a) with respect to Term Loans or Term Commitments, refers to whether
such Term Loans or Term Commitments are (1) Initial Term Loans or Initial Term
Commitments, (2) Amendment No. 2 Term Loans or Amendment No. 2 Term Commitments,
(3) Amendment No. 3 Term Loans or Amendment No. 3 Term Commitments,
(4) Amendment No. 4 Term Loans or Amendment No. 4 Term Commitments,
(5) Incremental Term Facilities or Incremental Term Loans with the same terms
and conditions made on the same day, (6) Extended Term Loans or Extended Term
Tranches (of the same series), (7) Specified Refinancing Term Loans or Specified
Refinancing Term Commitments (of the same series) or (8) Term Loans or Term
Commitments with the same terms and conditions modified on the same day pursuant
to a Loan Modification and (b) with respect to Revolving Credit Loans or
Revolving Credit Commitments, refers to whether such Revolving Credit Loans or
Revolving Credit Commitments are (1) Initial Revolving Credit Commitments or
Initial Revolving Credit Loans, (2) Amendment No. 5 Revolving Credit Commitments
or Amendment No. 5 Revolving Credit Loans, (3) Extended Revolving Commitments or
Extended Loans under such Extended Revolving Commitment (of the same series),
(4)

 

-7-



--------------------------------------------------------------------------------

Specified Refinancing Revolving Loans or Specified Refinancing Revolving Credit
Commitments (of the same series) or (5) Revolving Credit Loans or Revolving
Credit Commitments with the same terms and conditions modified on the same day
pursuant to a Loan Modification.”

(d)    Subclause (a)(iii) of Section 1.12 of the Credit Agreement is hereby
amended by replacing the reference to “Amendment No. 2 Applicable Commitment
Fee” thereto with “Amendment No. 5 Applicable Commitment Fee”

(e)    Clause (b)(ii) of Section 2.01 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(ii)     Subject to the terms and conditions set forth herein, each Amendment
No. 5 Revolving Credit Lender severally agrees to make loans denominated in
Dollars or an Alternate Currency to the Borrower from time to time on or after
the Amendment No. 5 Effective Date, on any Business Day until and excluding the
Business Day preceding the Maturity Date for the Amendment No. 5 Revolving
Credit Facility, in an aggregate amount not to exceed at any time outstanding
the amount of such Amendment No. 5 Revolving Credit Lender’s Amendment No. 5
Revolving Credit Commitment; provided, however, that after giving effect to any
Borrowing of Amendment No. 5 Revolving Credit Loans, (i) the Total Revolving
Credit Outstandings applicable to the Amendment No. 5 Revolving Credit Facility
shall not exceed the Amendment No. 5 Revolving Credit Facility and (ii) the
aggregate Outstanding Amount of the Amendment No. 5 Revolving Credit Loans of
any Lender (excluding any exposure under outstanding Swing Line Loans), plus
such Lender’s Pro Rata Share (under the Amendment No. 5 Revolving Credit
Facility) of the Outstanding Amount of all L/C Obligations (applicable to the
Amendment No. 5 Revolving Credit Facility), plus such Lender’s Pro Rata Share
(under the Amendment No. 5 Revolving Credit Facility) of the Outstanding Amount
of all Swing Line Loans, shall not exceed such Lender’s Amendment No. 5
Revolving Credit Commitment. Within the limits of each Lender’s Amendment No. 5
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(b)(ii), prepay under
Section 2.05, and reborrow under this Section 2.01(b)(ii). Amendment No. 5
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein; provided that any Amendment No. 5 Revolving Credit
Loans denominated in an Alternate Currency shall be Eurodollar Rate Loans. If at
the time of any Borrowing of Amendment No. 5 Revolving Credit Loans (including
any deemed Borrowing of Amendment No. 5 Revolving Credit Loans made pursuant to
Section 2.03) there shall be more than one Tranche of Amendment No. 5 Revolving
Credit Commitments, such Borrowing shall be allocated pro rata among such
Tranches.”

(f)    Subclause (a)(ii)(C) of Section 2.03 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(C)     the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the applicable L/C Issuer and all
the Revolving Credit Lenders have approved such expiry date, except for any
Letter of Credit for which the Borrower has agreed to provide Cash Collateral,
or otherwise backstop (with a letter of credit on customary terms) to the
applicable L/C Issuer’s and the Administrative Agent’s reasonable satisfaction,
on or prior to the fifth Business Day preceding the Scheduled Maturity Date of
the Amendment No. 5 Revolving Credit Facility as of the Amendment No. 5
Effective Date;”

 

-8-



--------------------------------------------------------------------------------

(g)    Subclause (a)(ii) of Section 2.04 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“(ii)     On any Business Day until and excluding the Business Day preceding the
Maturity Date for the Amendment No. 5 Revolving Credit Facility, subject to the
terms and conditions hereof, the Swing Line Lender agrees to make Swing Line
Loans to the Borrower, in the aggregate amount up to but not exceeding the Swing
Line Sublimit; provided that the Swing Line Lender shall not make any Swing Line
Loans if, as of the date of and after giving effect to such Swing Line Loan the
Total Revolving Credit Outstandings would exceed the aggregate Amendment No. 5
Revolving Credit Facility; provided that, after giving effect to any Swing Line
Loan, the aggregate Outstanding Amount of the Amendment No. 5 Revolving Credit
Loans of any Lender (excluding any exposure under outstanding Swing Line Loans),
plus such Lender’s Pro Rata Share (under the Amendment No. 5 Revolving Credit
Facility) of the Outstanding Amount of all L/C Obligations (applicable to the
Amendment No. 5 Revolving Credit Facility), plus such Lender’s Pro Rata Share
(under the Amendment No. 5 Revolving Credit Facility) of the Outstanding Amount
of all Swing Line Loans, shall not exceed such Lender’s Amendment No. 5
Revolving Credit Commitment. Amounts borrowed pursuant to this Section 2.04 may
be repaid and reborrowed prior to the Maturity Date for the Amendment No. 5
Revolving Credit Facility. The Swing Line Lender’s Commitment to make Swing Line
Loans shall expire on the latest Maturity Date with respect to the Amendment
No. 5 Revolving Credit Facility and all Swing Line Loans and all other amounts
owed hereunder with respect to the Swing Line Loans shall be paid in full no
later than such date. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04.”

(h)    Subclause (b)(vi) of Section 2.06 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“(vi)     The aggregate Amendment No. 5 Revolving Credit Commitments shall
automatically and permanently be reduced to zero on the Maturity Date with
respect to the Amendment No. 5 Revolving Credit Facility.”

(i)    Subclause (b)(ii) of Section 2.07 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“(ii)     The Borrower shall repay to the Amendment No. 5 Revolving Credit
Lenders on the Maturity Date for the Amendment No. 5 Revolving Credit Facility
the aggregate principal amount of all Amendment No. 5 Revolving Credit Loans
outstanding on such date.”

(j)    Subclause (a)(ii) of Section 2.09 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“(ii)     The Borrower shall pay to the Administrative Agent for the account of
each Amendment No. 5 Revolving Credit Lender in accordance with its Pro Rata
Share of the Amendment No. 5 Revolving Credit Facility, a commitment fee equal
to the Amendment No. 5 Applicable Commitment Fee multiplied by the actual daily
amount by which the aggregate Amendment No. 5 Revolving Credit Commitments
exceed the sum of (A) the Outstanding Amount of Amendment No. 5 Revolving Credit
Loans and (B) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.20. The commitment fee under the Amendment No. 5
Revolving Credit Facility shall accrue at all times from the Amendment No. 5
Effective Date until the Maturity Date for the Amendment No. 5 Revolving Credit
Facility, and shall be due and payable quarterly in arrears on the last Business
Day of each March, June, September and December, commencing with the last
Business Day of the first full fiscal quarter to end following the Amendment
No. 5 Effective Date, and on the Maturity Date for the Amendment No. 5 Revolving
Credit Facility.”

 

-9-



--------------------------------------------------------------------------------

(k)    Subclause (b)(v) of Section 2.09 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:

“(v)     The Borrower shall pay, on the Amendment No. 5 Effective Date, in the
case of Lenders under the Amendment No. 5 Revolving Credit Facility, the fees
agreed to by the Borrower and the Amendment No. 5 Arrangers pursuant to the
Amendment No. 5 Engagement Letter.”

(l)    Clause (b) of Section 2.10 of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Total Net Leverage Ratio or Total Gross
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of such ratio would have resulted in
(A) higher interest or fees for any period, the Borrower shall be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and with any such demand by the Administrative
Agent being excused), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period or (B) lower interest or fees for any
period, then (x) the future payments of interest and fees payable by the
Borrower with respect to such applicable Lenders’ Revolving Credit Loans or
Revolving Credit Commitments shall be automatically reduced by an amount equal
to the excess of the amount of interest and fees that was actually paid for such
period over the amount of interest and fees that should have been paid for such
period and (y) at any time prior to repayment in full of the Obligations, if no
Revolving Credit Loans are outstanding, then the Administrative Agent shall make
all commercially reasonable efforts to recover, and the Lenders agree to remit
to the Administrative Agent for the account of the Borrower, such excess
interest or fees paid to the Lenders net of any amounts credited thereto as a
result of the automatic reductions described in the foregoing clause (x) (but in
any event, the Administrative Agent shall not be liable for any excess amounts
not recovered from the Lenders). This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the applicable L/C Issuer, as the case
may be, under Section 2.03(c)(iii), Section 2.03(h) or (i), Section 2.08(b) or
under Article VIII. The obligations of the Borrower, the Administrative Agent
and the Lenders under this Section 2.10(b) shall survive the termination of the
Aggregate Commitments and acceleration of the Loans pursuant to Section 8.02 and
the repayment of all other Obligations after an acceleration of the Loans
pursuant to Section 8.02. Except in any case where a demand is excused as
provided above, any additional interest or fees under this Section 2.10(b) shall
not be due and payable until a demand is made for such payment by the
Administrative Agent and accordingly, any nonpayment of such interest or fees as
a result of any such inaccuracy shall not constitute a Default (whether
retroactively or otherwise), and none of such additional amounts shall be deemed
overdue or accrue interest at the Default Rate, in each case at any time prior
to the date that is five Business Days following such demand.”

 

-10-



--------------------------------------------------------------------------------

(m)    Clause (b) of Section 2.20 of the Credit Agreement is hereby amended by
replacing references to “Amendment No. 2 Revolving Credit Loans” and “Amendment
No. 2 Revolving Credit Lenders” thereto with “Amendment No. 5 Revolving Credit
Loans” and “Amendment No. 5 Revolving Credit Lenders”, respectively.

(n)    Section 7.11 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“Section 7.11    Financial Covenant. Solely with respect to the Amendment No. 5
Revolving Credit Facility, permit the Total Net Leverage Ratio as of the last
day of a Test Period (commencing with the first fiscal quarter ending after the
Amendment No. 5 Effective Date) to exceed 3.50:1.00.”

(o)    The first sentence of Section 9.13 of the Credit Agreement is hereby
amended and restated as the following:

“None of the Lenders, the Arrangers, the Amendment No. 2 Arrangers, the
Amendment No. 2 RCF Documentation Agents, the Amendment No. 3 Arrangers, the
Amendment No. 4 Arrangers, the Amendment No. 5 Arrangers, the Amendment No. 5
RCF Documentation Agents or other Persons identified on the facing page or
signature pages of this Agreement as a “joint lead arranger,” or “joint
bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as
such.”

(p)    Schedule 2.03 of the Credit Agreement is hereby amended and restated as
outlined in Schedule II hereof.

(B)    Other Amendments to the Credit Agreement. Immediately after the
effectiveness of the amendments set forth in Section 3.01(A) above, the Credit
Agreement is hereby amended as follows:

(a)    The following definitions are hereby added to Section 1.01 in the
appropriate alphabetical order:

““BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.”

““Covered Entity” means any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).”

““Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.”

““QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

(b)    Section 1.02 of the Credit Agreement is hereby amended by adding a new
clause (e) thereto to read in its entirety as follows:

“(e)    For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the

 

-11-



--------------------------------------------------------------------------------

original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.”

(c)    Article X of the Credit Agreement is hereby amended by adding a new
section 10.27 to read in its entirety as follows:

“Section 10.27      Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Contract or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 

-12-



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

Section 4.01    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective on the first date (such date, the “Amendment No. 5
Effective Date”) when each of the following conditions precedent have been
fulfilled to the reasonable satisfaction of (or waived by) the Administrative
Agent:

(a)    Execution and Delivery of this Amendment. The Administrative Agent shall
have received from the Borrower, each Guarantor party hereto, each New Revolving
Credit Lender, the Required Revolving Lenders and the Administrative Agent, duly
executed counterparts of this Amendment.

(b)    Secretary’s Certificates. The Administrative Agent shall have received
(i) a certificate of good standing with respect to each of the Loan Parties and
(ii) a certificate executed by a Responsible Officer of each of the Loan Parties
dated the Amendment No. 5 Effective Date, substantially in the form of the
certificate delivered in connection with Amendment No. 4, certifying as to the
incumbency and specimen signature of each officer executing this Amendment or
any other document delivered in connection herewith on behalf of each of the
Loan Parties and attaching (A) a true and complete copy of the organizational
documents of each of the Loan Parties, including all amendments thereto, as in
effect on the Amendment No. 5 Effective Date, certified as of a recent date by
the Secretary of State of the state of its organization, that has not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, (B) a true and complete
copy of the by-laws or other governing documents of each of the Loan Parties as
in effect on the Amendment No. 5 Effective Date and at all times since the date
prior to the date of the resolutions described in clause (C) below and (C) a
true and complete copy of resolutions duly adopted by the board of directors (or
other similar governing body), of each of the Loan Parties authorizing the
execution, delivery and performance of this Amendment and certifying that such
resolutions have not been modified, rescinded or amended and are in full force
and effect.

(c)    Legal Opinions. The Administrative Agent shall have received (i) an
opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Borrower and
the Guarantors and (ii) an opinion of Dickinson Wright PLLC, local counsel to
Visteon Global Technologies, Inc., a Michigan corporation, each addressed to the
Administrative Agent and the Lenders on the Amendment No. 5 Effective Date, in
form and substance reasonably satisfactory to the Administrative Agent.

(d)    Fees and Expenses. (i) The Administrative Agent and the Amendment No. 5
Arrangers shall have received, in immediately available funds, payment or
reimbursement of all reasonable and documented costs, fees, out-of-pocket
expenses, compensation and other amounts then due and payable in connection with
this Amendment, including, but not limited to, the reasonable and documented
out-of-pocket fees, disbursements and other charges of Cahill Gordon & Reindel
LLP, counsel to the Administrative Agent and the Amendment No. 5 Arrangers, for
which invoices have been presented at least three (3) Business Days prior to the
Amendment No. 5 Effective Date (or as otherwise reasonably agreed to by the
Borrower) and (ii) the Borrower shall have paid to any of the Amendment No. 5
Arrangers fees in amounts as may have been previously agreed in writing between
the Borrower and such Amendment No. 5 Arranger to be received on the Amendment
No. 5 Effective Date pursuant to the Amendment No. 5 Engagement Letter.

(e)    Representations and Warranties. The representations and warranties of the
Borrower and each other Loan Party contained in Article V hereof shall be true
and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 5 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date.

 

-13-



--------------------------------------------------------------------------------

(f)    Event of Default. Immediately prior to and immediately after the
Amendment No. 5 Effective Date, no Default or Event of Default shall have
occurred and be continuing or shall result from the consummation of the
transactions contemplated by this Amendment and the Amended Credit Agreement.

(g)    Officer’s Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in paragraphs (e) and (f) of this
Section 4.01.

(h)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower (after
giving effect to the consummation of the transactions contemplated by this
Amendment) substantially in the form of Exhibit G to the Credit Agreement.

(i)    KYC Information.

(i)    Upon the reasonable request of any Lender made at least ten Business Days
prior to the Amendment No. 5 Effective Date, the Borrower shall have provided to
such Lender the documentation and other information so requested in connection
with applicable “know your customer” and anti-money-laundering rules and
regulations, including the PATRIOT Act, in each case at least five Business Days
prior to the Amendment No. 5 Effective Date.

(ii)    At least five Business Days prior to the Amendment No. 5 Effective Date,
if Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, the Borrower shall have delivered a Beneficial Ownership
Certification in relation to the Borrower.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01    Representations and Warranties. In order to induce the Lenders
to consent to the amendments contained herein, the Borrower and each other Loan
Party represent and warrant to each Lender party hereto as set forth below:

(a)    The representations and warranties set forth in Article V of the Amended
Credit Agreement and each other Loan Document (as so amended) are, in each case,
true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) on and as of the
Amendment No. 5 Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects (and in all respects if any such
representation or warranty is already qualified by materiality) as of such
earlier date, and except that for purposes of this Amendment, the
representations and warranties contained in Sections 5.05(a) and 5.05(b) of the
Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.01(a) and (b), respectively, prior to
the Amendment No. 5 Effective Date.

 

-14-



--------------------------------------------------------------------------------

(b)    This Amendment constitutes a legal, valid and binding obligation of the
Borrower and each other Loan Party, enforceable against the Borrower and each
other Loan Party in accordance with its terms, except as such enforceability may
be limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity.

(c)    The Borrower and each of the Loan Parties have all requisite corporate or
other organizational power and authority to enter into this Amendment and to
perform their respective obligations under this Amendment and the Amended Credit
Agreement.

(d)    As of the Amendment No. 5 Effective Date (and giving effect to this
Amendment), no Event of Default or Default has occurred and is continuing or,
solely as of the Amendment No. 5 Effective Date, will result from the
consummation of the transactions contemplated by this Amendment and the Amended
Credit Agreement.

ARTICLE VI

MISCELLANEOUS

Section 6.01    Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

Section 6.02    Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging means
(including in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 6.03    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

Section 6.04    Governing Law. The governing law and jurisdiction provisions of
Section 10.15 of the Credit Agreement shall apply mutatis mutandis to this
Amendment.

Section 6.05    Fees and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent incurred
by the Administrative Agent in connection with the preparation, negotiation,
execution, delivery and enforcement of this Amendment and the Loan Documents
referred to herein or contemplated hereby, including, but not limited to, the
reasonable and documented fees, disbursements and other charges of Cahill
Gordon & Reindel LLP, counsel to the Administrative Agent, in each case, to the
extent required by, and in accordance with, Section 10.04 of the Credit
Agreement.

Section 6.06    Waiver of Right to Trial by Jury. The waiver of jury trial
provisions of Section 10.16 of the Credit Agreement shall apply mutatis mutandis
to this Amendment.

Section 6.07    Reaffirmation; Grant of Liens.

(a)    Each Loan Party reaffirms as of the Amendment No. 5 Effective Date its
covenants and agreements contained in the Credit Agreement and each other Loan
Document to which it is a party and confirms, agrees and acknowledges that,
notwithstanding the consummation of this Amendment, such covenants and
agreements, and the terms of each of the Loan Documents to which it is a party,

 

-15-



--------------------------------------------------------------------------------

except as modified by this Amendment on the Amendment No. 5 Effective Date are
not affected or impaired in any manner whatsoever and shall continue to be in
full force and effect. Each of the Loan Parties hereby further confirms its
respective prior pledges and grants of security interests under and subject to
the Loan Documents to which it is a party, and confirms, agrees and acknowledges
that, notwithstanding the consummation of this Amendment, such prior guarantees,
pledges, and grants of security interests are not affected or impaired in any
manner whatsoever and shall continue to be in full force and effect and shall
also guarantee and secure all obligations as amended and reaffirmed pursuant to
the Credit Agreement and this Amendment. Each of the Loan Parties confirms,
acknowledges and agrees that the Lenders and New Revolving Credit Lenders are
“Lenders” and “Secured Parties” for all purposes under the Loan Documents. For
the avoidance of doubt, each Loan Party hereby reaffirms the provisions of
Section 2 of the Security Agreement, dated April 9, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among the Borrower, each Guarantor party thereto and the Administrative Agent,
and agrees that all references in the Security Agreement to the “Secured
Obligations” shall include the New Revolving Credit Loans and New Revolving
Credit Commitments.

(b)    As security for the payment or performance, as the case may be, in full
of the Secured Obligations (as defined in the Security Agreement), each of the
Borrower and each Guarantor party hereto (i) hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in its right,
title and interest in and to the Collateral (as defined in the Security
Agreement) and (ii) hereby authorizes the Administrative Agent to file, at any
time or from time to time, one or more UCC financing or continuation statements,
and amendments thereto, including, without limitation, one or more UCC financing
statements indicating that such financing statements cover all assets or all
personal property, whether now owned or hereafter acquired (or words of similar
effect) of the undersigned, in each case without the signature of the
undersigned, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause in
clause (i) of this Section 6.07(b). The security interest granted herein shall
be subject to the terms, covenants and conditions set forth in the Security
Agreement.

(c)    Each Loan Party further confirms that, as amended by this Amendment, each
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified, approved and confirmed in all respects.

Section 6.08    Entire Agreement. This Amendment, the other Loan Documents and
any separate letter agreements, solely to the extent with respect to fees
payable to the Administrative Agent and any Amendment No. 5 Arranger, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

Section 6.09    Effects of this Amendment.

(a)    On and after the Amendment No. 5 Effective Date, the rights and
obligations of the parties to the Credit Agreement shall be governed by the
Amended Credit Agreement. All references to the Credit Agreement in any
document, instrument, agreement or writing shall be deemed to refer to the
Amended Credit Agreement.

(b)    Other than as specifically provided herein, this Amendment shall not
operate as an amendment of any right, power or privilege of the Administrative
Agent or any Lender under the Credit Agreement or any other Loan Document or of
any other term or condition of the Credit Agreement or any other Loan Document,
nor shall the entering into of this Amendment preclude the Administrative Agent
and/or any Lender from refusing to enter into any further amendments with
respect thereto. This

 

-16-



--------------------------------------------------------------------------------

Amendment is not intended by any of the parties hereto to be interpreted as a
course of dealing which would in any way impair the rights or remedies of the
Administrative Agent or any Lender except as expressly stated herein, and no
Lender shall have any obligation to extend credit to the Borrower other than
pursuant to the terms of the Amended Credit Agreement and the other Loan
Documents, as amended or supplemented to date (including by means of this
Amendment). This Amendment shall not constitute a novation of the Credit
Agreement or any other Loan Document and the Credit Agreement shall continue in
full force and effect as amended by this Amendment.

Section 6.10    Loan Document Pursuant to Credit Agreement. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the applicable terms and
provisions of the Credit Agreement (and, following the Amendment No. 5 Effective
Date, the Amended Credit Agreement).

[Signature Pages Follow]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

VISTEON CORPORATION, as Borrower By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Vice President and Treasurer

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: VISTEON ELECTRONICS CORPORATION By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer VISTEON GLOBAL TECHNOLOGIES,
INC. By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer VISTEON GLOBAL TREASURY, INC.
By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer VISTEON SYSTEMS, LLC By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer VISTEON INTERNATIONAL BUSINESS
DEVELOPMENT, INC. By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer VISTEON INTERNATIONAL HOLDINGS,
INC. By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

VISTEON EUROPEAN HOLDINGS, LLC By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer VISTEON GLOBAL ELECTRONICS, INC.
By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer VISTEON EUROPEAN ELECTRONICS,
INC. By:  

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer VISTEON GERMAN HOLDINGS, LLC By:
 

/s/ Robert E. Aprilliano

Name:   Robert E. Aprilliano Title:   Treasurer

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Managing Director and Vice President

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A., as a New Revolving Credit Lender with a New Revolving Credit
Commitment as set forth in Schedule I of Amendment No. 5 and as a L/C Issuer

By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Managing Director and Vice President If a second
signature is necessary: By:  

/s/ Matthew Burke

Name:   Matthew Burke Title:   Managing Director and Vice President

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Bank of America, N.A., as a New Revolving Credit Lender with a New Revolving
Credit Commitment as set forth in Schedule I of Amendment No. 5 and as a L/C
Issuer

By:  

/s/ Jason Yakabu

Name:   Jason Yakabu Title:   Vice President

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a New Revolving Credit Lender with a New
Revolving Credit Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Michael Maguire

Name:   Michael Maguire Title:   Executive Director

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a New Revolving Credit Lender with a New
Revolving Credit Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Jeffrey S. Johnson

Name:   Jeffrey S. Johnson Title:   Senior Vice President

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

BBVA USA, as a New Revolving Credit Lender with a New Revolving Credit
Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Ben Snodgrass

Name:   Ben Snodgrass Title:   Vice President

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a New Revolving Credit Lender with a New Revolving Credit
Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Director

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Bank of China, Chicago Branch, as a New Revolving Credit Lender with a New
Revolving Credit Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Kai Wu

Name:   Kai Wu Title:   Senior Vice President

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank, as a New Revolving Credit Lender with a New Revolving Credit
Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Flaviu Pop

Name:   Flaviu Pop Title:   Vice President

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC Bank USA, N.A., as a New Revolving Credit Lender with a New Revolving
Credit Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Jeffrey P. Huening

Name:   Jeffrey P. Huening Title:   Vice President

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a New Revolving Credit Lender with a New Revolving
Credit Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Alysha Salinger

Name:   Alysha Salinger Title:   Authorized Signatory

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

UniCredit Bank AG, New York Branch, as a New Revolving Credit Lender with a New
Revolving Credit Commitment as set forth in Schedule I of Amendment No. 5

By:  

/s/ Ken Hamilton

Name:   Ken Hamilton Title:   Managing Director By:  

/s/ Laura Shelmerdine

Name:   Laura Shelmerdine Title:   Associate Director

[Signature Page to Amendment No. 5 to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

Amendment No. 5 Revolving Credit Commitments

 

Lender

  

Amendment No. 5 Revolving Commitment

 

Citibank, N.A.

   $ 65,000,000  

Bank of America, N.A.

   $ 65,000,000  

Sumitomo Mitsui Banking Corporation

   $ 50,000,000  

U.S. Bank National Association

   $ 50,000,000  

Barclays Bank PLC

   $ 40,000,000  

BBVA USA

   $ 40,000,000  

Bank of China, Chicago Branch

   $ 20,000,000  

Comerica Bank

   $ 20,000,000  

HSBC Bank USA, National Association

   $ 20,000,000  

Morgan Stanley Bank, N.A.

   $ 15,000,000  

UniCredit Bank AG, New York Branch

   $ 15,000,000     

 

 

 

TOTAL

   $ 400,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

Schedule 2.03

L/C Commitments

 

Lender

  

L/C Commitment

 

Citibank, N.A.

   $ 37,500,000.00  

Bank of America, N.A.

   $ 37,500,000.00     

 

 

 

TOTAL

   $ 75,000,000.00     

 

 

 